Exhibit 16.1 Acqavella, Chiarelli, Shuster, Berkower & Co., LLP (“ACSB”) CERTIFIED PUBLIC ACCOUNTANTS April 17, 2012 Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: iGenii, Inc. Commission file # 26-2046163 Dear Sirs/Madams: We have read Item 4.01 of the Current Report of the Form 8-K to be filed by iGenii, Inc., on March 30, 2012, regarding our dismissal, and have the following comments: 1. We agree with the statement made as they pertain to our firm. 2. We have no basis on which to agree or disagree with any other statements made in Item 4.01 Yours truly, /s/ Acqavella, Chiarelli, Shuster, Berkower & Co., LLP (“ACSB”) Iselin, NJ
